[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT            FILED
                     ________________________ U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                            No. 03-13916                NOVEMBER 23, 2005
                        Non-Argument Calendar            THOMAS K. KAHN
                      ________________________               CLERK


                    D. C. Docket No. 99-00137-CR-N

UNITED STATES OF AMERICA,


                                                       Plaintiff-Appellee,

                                 versus

SHIRLEY E. MONCRIEF,
a.k.a. Shirley Riley,

                                                       Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Alabama
                     _________________________

                           (November 23, 2005)

                  ON REMAND FROM THE
            SUPREME COURT OF THE UNITED STATES


Before ANDERSON, CARNES and RONEY, Circuit Judges.

PER CURIAM:
       On December 28, 2004, we affirmed Shirley Moncrief’s conviction and

sentence for being a felon in possession of a firearm, in violation of 18 U.S.C. §

922(g). United States v. Moncrief, No. 03-13916 (11th Cir. Dec. 28, 2004)

(unpublished). The case is before us again on remand from the Supreme Court for

further consideration in light of its decision in Booker v. United States, 543 U.S.

___, 125 S. Ct. 738 (2005). Booker does not require us to alter our prior decision

in this case.

       Moncrief contends that she raised a Sixth Amendment claim at sentencing,

but the record reveals that she actually argued about the reliability of evidence

against her. This is not sufficient to preserve a Booker-related error.

       Moncrief also contends that in her initial brief she raised an Apprendi issue,

Apprendi v. New Jersey, 530 U.S. 466, 120 S. Ct. 2348 (2000), because she

adopted the brief of her co-defendant, Clarence Clay. Clay did not specifically cite

Apprendi but did contend that the district court had improperly used drug

quantities to enhance his punishment at sentencing when the drug quantities had

not been determined by the jury beyond a reasonable doubt.

       Moncrief adopted only the portions of Clay’s brief that were relevant and

applicable to her case. The drug quantity issue did not apply to Moncrief because

she was not convicted of a drug-related offense; her sole conviction was for a



                                           2
violation of 18 U.S.C. § 922(g) as a felon in possession of a firearm. Therefore,

when Moncrief adopted Clay’s brief, she did not thereby raise an Apprendi issue.

      In her own initial brief, Moncrief did not raise any Booker-related issue. As

we have explained, in a Booker remand case, “we apply our well-established rule

that issues and contentions not timely raised in the briefs are deemed abandoned.”

United States v. Ardley, 242 F.3d 989, 990 (11th Cir. 2001). Moncrief’s failure to

raise the issue in her initial brief bars her from doing so now. See United States v.

Vanorden, 414 F.3d 1321, 1323 (11th Cir. 2005); United States v. Dockery, 401

F.3d 1261, 1262–63 (11th Cir. 2005); United States v. Ardley, 242 F.3d 989, 990

(11th Cir. 2001). The instructions in the Supreme Court’s remand order do not

compel a different conclusion. See Dockery, 401 F.3d at 1262–63; United States

v. Ardley, 273 F.3d 991, 994–96 (11th Cir. 2001) (Carnes, J., joined by Black,

Hull, and Marcus, JJ. concurring in the denial of rehearing en banc).

      Accordingly, we reinstate our previous opinion in this case and affirm

Moncrief’s conviction and sentence after reconsideration in light of Booker,

pursuant to the Supreme Court’s mandate.

      OPINION REINSTATED; AFFIRMED.




                                          3